Citation Nr: 1206197	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  11-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of ruptured eardrum, to include scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to June 1949.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to service.

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to service.

3.  The Veteran does not have a ruptured eardrum or any residuals of a ruptured eardrum, such as scarring.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The criteria for service connection for a ruptured eardrum, to include scarring are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2011).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed his currently diagnosed bilateral hearing loss and tinnitus as a result of noise exposure in service.  Specifically, he claims that he was exposed to noise while serving in an artillery unit during World War II.  See January 2011 claim.  The Veteran's service records show that he had a MOS of Basic Soldier.  However, they also show that he served in a field artillery unit.  Therefore, the Board accepts the Veteran's contention of noise exposure in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The service medical records do not show that the Veteran was found to have hearing disability in either ear.  Audiology testing at induction in August 1948 and separation in June 1949 indicated hearing of 15/15 in each ear for whispered voice and spoken voice.  

The first competent evidence of hearing loss in the record is from an audiogram conducted in June 1998, approximately 49 years after the Veteran's discharge from active service.  See June 1998 audiogram from the Lexington Diagnostic Center.  

The Veteran was afforded a VA audiology examination in February 2011, in response to his claim.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or the result of military noise exposure.  In rendering his opinion, the examiner noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing, which is usually temporary at first.  It does not have a delayed onset, nor is it progressive or cumulative.  His reasoned that given the amount of time that had passed since the Veteran's military service, and the absence of evidence indicating that some degree of hearing loss was present at discharge or within a reasonable timeframe after discharge, it was difficult to establish a causal relationship between the Veteran's current hearing loss and military noise exposure.  There is no contrary medical opinion of record.  

The Veteran's report of a continuity of hearing loss and tinnitus since military service is competent evidence of a continuity of symptomatology.  He first reported such continuity, however, years after service and only in connection with the claim for VA compensation.  In this regard, the record reflects that the Veteran filed claims for VA compensation on ten separate occasions from the time of his discharge in June 1949 to October 2007.  However, he did not claim to have hearing loss or tinnitus related to his active military service until he filed his current claim in January 2011.  The Board also notes that the Veteran claimed that his hearing loss and tinnitus were related to noise exposure during World War II.  The evidence of record shows that the Veteran did not serve during World War II.  Therefore, his reports lack credibility.  

The first contemporaneous evidence of hearing loss consists of the aforementioned June 1998 audiogram, which showed bilateral hearing loss.  Furthermore, although the Veteran has reported military noise exposure, evidence of record shows that he has a history of pre and post-military work as a machinist for the American Tobacco Company, and therefore, likely has had occupational noise exposure.  Moreover, a VA audiologist who examined the Veteran and reviewed the claims folders in February 2011 has opined that the Veteran's hearing disability and tinnitus are not related to service, and there is no contrary medical opinion of record.  The Board also notes that there are no clinical records associated with the February 2011 VA examination report.  However, it is not in dispute that the Veteran has current bilateral hearing loss and tinnitus.  The question is whether the hearing loss and tinnitus are related to service.  It would required medical expertise to say that the current hearing loss and tinnitus identified long after service, is the result of in-service noise exposure.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hearing loss.  38 C.F.R. § 3.159(a)(1),(2) (2011).  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for bilateral hearing loss and tinnitus on a direct basis is not in order.  The Board also notes that without clinical evidence of manifestation of hearing loss or tinnitus to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

Residuals of Ruptured Eardrum, to include Scarring

As noted above, the Veteran contends that he developed bilateral hearing loss, tinnitus and a ruptured eardrum, to include scarring on the eardrum, as a result of noise exposure in service.  

Also as noted above, service treatment records do not show hearing loss or tinnitus at the time of the Veteran's discharge from service.  Likewise, there was no perforation of the eardrums noted at the time of his discharge examination in June 1949.

The post-service medical evidence of record does not show that the Veteran has ever been diagnosed with a ruptured eardrum or scarring of the eardrums.  In this regard, the Board notes that an April 1979 VA treatment record shows that the Veteran's ear, nose and throat examination was within normal limits.  The aforementioned June 1998 tympanogram conducted at the Lexington Diagnostic Center revealed a normal left eardrum.  Findings for the right eardrum were abnormal.  However, as the February 2011 VA examiner noted, the results of the tympanogram showed that the Veteran's eardrums were intact.  Furthermore, June 1998 private treatment records from Physicians for Families show that the Veteran denied any trouble with his hearing, and on physical examination, his tympanic membranes were clear.  He continued to deny any trouble with hearing in September 1998.  In April 2003, his tympanic membranes were noted to be clear on the left and dull on the right, but canals were clear, and there was evidence of rupture or scarring.  His tympanic membranes were noted to be within normal limits again in June 2005.  The February 2011 VA examiner also noted that physical examinations dated in March 2002, August 2002 and June 2007 all documented normal bilateral eardrums.

The Veteran is competent to report that he had a ruptured eardrum in service and residuals of the disorder, including scarring after service.  However, an underlying disability has never been identified.  There are no other findings of a ruptured eardrum or any residuals thereof, including scarring, in the record.

In essence, the evidence of a current diagnosis of a ruptured eardrum or any residuals, including scarring, is limited to the Veteran's own statements.  The Veteran is competent to report his symptoms, but his reports are not competent evidence of the claimed disability since laypersons, such as the Veteran, are not qualified to render a medical diagnosis.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In light of the absence of any competent evidence of a ruptured eardrum or any residuals of such a disorder, including scarring, in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the January 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given an appropriate VA examination.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claims.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a ruptured eardrum, to include scarring, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


